                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Olin E. Gilstrap,                    )           Case No. 6:19-cv-01634-DCC
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                       ORDER
                                     )
                                     )
Pete Petterson, Lisa Diam Reid, Dawn )
Michelle Harper, Thomas R.           )
Williamson, Joey Ducan, Kim Ducan,   )
Jerome Latham,                       )
                                     )
                    Defendants.      )
________________________________ )

       This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). The Magistrate Judge has issued orders directing Plaintiff

to provide certain documents and warning Plaintiff that failure to do so could result in

dismissal.1 ECF Nos. 6, 8, 22 Plaintiff failed to bring this case into proper form. On

September 19, 2019, the Magistrate Judge issued a Report recommending that the action



       1
         The undersigned previously closed this case because Plaintiff failed to respond
to the proper form order. ECF No. 12. The action was reopened, out of an abundance
of caution for a pro se Plaintiff, when he provided some of the requested documents after
the time to do so had expired. The third proper form order was issued after the case was
reopened. Plaintiff has not responded to the proper form order.
be dismissed without prejudice and without issuance and service of process for failure to

bring into proper form and because Plaintiff’s complaint is frivolous. ECF No. 28. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Plaintiff did not file

objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. This action is dismissed with prejudice and

without issuance and service of process.
      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
October 21, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
